Exhibit 10.2

THE SECURITIES TO WHICH THIS AGREEMENT RELATES HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (“SECURITIES ACT”), OR UNDER ANY STATE
SECURITIES LAWS (“BLUE SKY LAWS”), AND MAY NOT BE OFFERED OR SOLD WITHOUT
REGISTRATION UNDER THE SECURITIES ACT, AND AS REQUIRED BY BLUE SKY LAWS IN
EFFECT AS TO SUCH TRANSFER, UNLESS AN EXEMPTION FROM SUCH REGISTRATION UNDER
STATE AND FEDERAL LAW IS AVAILABLE

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”) is deemed to be effective
as of October 17, 2017 (the “Effective Date”), by and among Neothetics, Inc., a
Delaware corporation (the “Company”), Evofem Biosciences, Inc., a Delaware
corporation (“Evofem”), and Invesco Asset Management Limited (“Invesco”), acting
as agent for and on behalf of its discretionary managed clients indicated on the
signature page hereto (the “Funds”).

RECITALS

A. Reference is made to that certain Agreement and Plan of Merger and
Reorganization (the “Merger Agreement”), dated as of October 17, 2017, by and
among the Company, Evofem and Nobelli Merger Sub, Inc., a Delaware corporation
and wholly-owned subsidiary of the Company (“Merger Sub”), pursuant to which, at
the Effective Time, Merger Sub will be merged with and into Evofem with Evofem
remaining as the surviving entity and as a wholly owned subsidiary of the
Company (the “Merger”). Terms used herein but not otherwise defined will have
the meanings set forth in the Merger Agreement.

B. Invesco desires to cause the Funds to purchase from the Company, and the
Company desires to sell to the Funds, 9,672,550 shares of the Company’s Common
Stock, par value $0.0001 per share (subject to adjustment as provided in
Section 1.12(b) of the Merger Agreement) (such shares of the Company’s Common
Stock, the “Shares”) in exchange for the payment of an aggregate purchase price
of Twenty Million United States Dollars (US $20,000,000.00) and on the
additional terms and conditions hereinafter set forth.

C. As a condition of, material inducement to, and consideration for the
willingness of Invesco to enter into this Agreement and for the Funds to
purchase the Shares, Evofem desires to issue to the Funds immediately prior to
the Effective Time, and Invesco desires to cause the Funds to accept from Evofem
immediately prior to the Effective Time, a warrant to purchase up to 158,999,371
shares of Evofem Common Stock, par value $0.001 per share (subject to adjustment
as provided in Section 1.12(b) of the Merger Agreement), in substantially the
form attached hereto as Exhibit A (such warrant, the “Warrant”; such shares of
Evofem Common Stock issuable upon exercise of the Warrant in accordance with
Section 1(b) below, the “Warrant Shares”).

D. The Warrant shall be fully exercised immediately prior to and contingent upon
the completion of the Merger such that, immediately following such exercise, the
Warrant Shares will be eligible to receive shares of Parent Common Stock in the
Merger upon the Effective Time of the Merger.

1. Purchase and Sale of the Shares by the Company; Issuance and Exercise of the
Warrant.



--------------------------------------------------------------------------------

a. Sale and Issuance of the Shares. Subject to the terms and conditions of this
Agreement, Invesco agrees to cause the Funds to purchase at the Closing (as
defined below), and the Company agrees to sell and issue the Funds at the
Closing, the Shares in exchange for the aggregate purchase price of Twenty
Million United States Dollars (US $20,000,000.00) (the “Purchase Price”).

b. Issuance and Exercise of the Warrant. Immediately prior to the Effective Time
and subject to the terms and conditions of this Agreement, Evofem shall issue
the Warrant to the Funds. Immediately following such issuance and immediately
prior to the Effective Time, Invesco shall cause the Funds to exercise the
Warrant by means of a cashless exercise as set forth therein.

c. Closing, Payment and Delivery of the Shares. Subject to fulfillment of the
conditions set forth in Section 6 below, the consummation of the transactions
contemplated herein (the “Closing”) shall take place at the offices of DLA Piper
LLP, 4365 Executive Drive, Suite 1100, San Diego, CA 92121 (or remotely via the
exchange of documents and signatures) on the Effective Date. Immediately after
the issuance of the Warrants and immediately after the Effective Time, Invesco
shall cause the Funds to purchase the Shares by making payment to the Company
and/or the Company’s designee by wire transfer of immediately available funds of
the Purchase Price in accordance with the letter of direction delivered by the
Company to Invesco in the form set forth in Exhibit B hereto.

d. Required Information. Invesco shall provide any information as may be
reasonably requested by the Company or Evofem to issue the Shares or the Warrant
Shares.

e. Termination. This Agreement shall automatically terminate upon the earliest
of (i) termination of the Merger Agreement in accordance with its terms and
(ii) at Invesco’s written election, the filing of any action, suit or other
legal proceeding before a court, in each case, by Evofem, the Company or the
other Company Support Agreement Signatories, and in each case, against Invesco,
or any of its Affiliates, arising from the Merger Agreement or the transactions
contemplated by the Merger Agreement.

f. Business Days. For the purposes of this Agreement, “Business Day” means a day
other than Saturday, Sunday or any day on which banks located in the State of
New York or the City of London are authorized or obligated to close.

g. Delivery of Shares. At the Closing, the Company shall deliver to Invesco a
copy of the irrevocable instructions to Philadelphia Stock Transfer, Inc., the
current transfer agent of the Company, with a mailing address of 2320 Haverford
Rd., Suite 230, Ardmore, PA 19003 (the “Transfer Agent”), instructing the
Transfer Agent to deliver evidence of a book entry position evidencing the
Shares purchased by the Funds hereunder and, pursuant to the Merger Agreement,
the Merger Shares, in the names of the Funds or such nominee(s) as designated by
Invesco. The Shares, the Warrant, the Warrant Shares and the Merger Shares are
referred to herein collectively as the “Securities”.

2. Company’s Representations and Warranties. The Company hereby represents and
warrants to Invesco as of the Effective Date and as of the Closing as follows,
subject to the exceptions as are disclosed prior to the Effective Date in the
Company’s reports, schedules, forms, statements and other documents required to
be filed by the Company under the Securities Act of 1933, as amended (the
“Securities Act”) and the Exchange Act of 1934, as amended (the “Exchange Act”),
including pursuant to Section 13(a) or 15(d) thereof (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the “SEC Reports”), which SEC Reports
as filed prior to the Effective Date shall be deemed a part hereof and shall
qualify any representation or warranty otherwise made herein to the extent of
the disclosure contained in the SEC Reports as filed prior to the Effective
Date:

 

2



--------------------------------------------------------------------------------

a. Organization, Good Standing and Qualification. The Company is a corporation
duly organized and validly existing under the laws of the State of Delaware. The
Company has all requisite corporate power and authority to own and operate its
properties and assets, to execute and deliver this Agreement and sell the
Shares, and to carry out the provisions of this Agreement and to carry on its
business as presently conducted. The Company is duly qualified and is authorized
to do business and is in good standing as a foreign corporation in all
jurisdictions in which the nature of its activities and of its properties (both
owned and leased) makes such qualification necessary, except for those
jurisdictions in which failure to do so would not have a material adverse effect
on the Company or its business.

b. Authorization; Binding Obligations. All corporate action on the part of the
Company, its officers, directors and shareholders necessary for the
authorization of this Agreement and the sale of the Shares, the performance of
all obligations of the Company hereunder at the Closing, and the sale, issuance
and delivery of the Shares pursuant hereto has been taken or will be taken prior
to the Closing.

c. No Conflict. Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, will (i) violate or result
in a breach of or constitute a default under any contract or agreement to which
the Company is a party or by which it is bound, (ii) conflict with or result in
a breach of or constitute a default under any provision of the certificate of
incorporation or bylaws (or other charter documents) of the Company, or
(iii) violate or result in a breach of or constitute a default under any
judgment, order, decree, rule or regulation of any court or governmental agency
to which the Company is subject.

d. SEC Reports; Financial Statements. The Company has filed all SEC Reports
required to be filed by the Company under the Securities Act and the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for the two years
preceding the date hereof (or such shorter period as the Company was required by
law or regulation to file such material). The financial statements of the
Company included in the SEC Reports comply in all material respects with
applicable accounting requirements and the rules and regulations of the U.S.
Securities and Exchange Commission (the “Commission”) with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company as of and for the dates thereof and the results of operations and cash
flows for the periods then ended, subject, in the case of unaudited statements,
to normal, immaterial, year-end audit adjustments.

e. Capitalization. As of the Effective Date, the authorized capital stock of the
Company and the issued and outstanding securities of the Company are set forth
in Section 3.2 of the Merger Agreement. Immediately following the Merger and the
consummation of the transactions contemplated herein, (i) the pro forma
capitalization of the Company (assuming the Effective Time occurs in
December 31, 2017 and after giving effect to the issuance of the Shares
hereunder, but excluding the effect of the Post-Closing Series D Warrant) shall
be as set forth in Exhibit C hereto, and (ii) the pro forma capitalization of
the Company (assuming the Effective Time occurs on December 31, 2017 and after
giving effect to the issuance of the Shares hereunder and the Post-Closing
Series D Warrant) shall be as set forth on Exhibit D hereto.

f. Absence of Litigation. As of the Effective Date, neither the Company nor any
of its directors is engaged in any litigation, administrative, mediation or
arbitration proceedings or other proceedings or hearings before any statutory or
governmental body, department, board or agency and is

 

3



--------------------------------------------------------------------------------

not the subject of any investigation, inquiry or enforcement proceedings by any
governmental, administrative or regulatory body. As of the Effective Date, no
such proceedings, investigation or inquiry are pending or, to the Company’s
knowledge, threatened against the Company, and, to the Company’s knowledge,
there are no circumstances likely to give rise to any such proceedings.

g. Intellectual Property. The Company has, or has rights to use, all patents,
patent applications, trademarks, trademark applications, service marks, trade
names, trade secrets, inventions, copyrights, licenses and other intellectual
property rights and similar rights as described in the SEC Reports as necessary
or required for use in connection with its business and which the failure to so
have could have a material adverse effect (collectively, the “Intellectual
Property Rights”). The Company has not received a notice (written or otherwise)
that any of, the Intellectual Property Rights has expired, terminated or been
abandoned, or is expected to expire or terminate or be abandoned, within two
(2) years from the date of this Agreement. To the knowledge of the Company, all
such Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights.

h. Valid Issuance. The Shares issued hereunder will be duly and validly issued,
fully paid and non-assessable and will be free of restrictions on transfer other
than restrictions on transfer under this Agreement and under applicable state
and federal securities laws.

3. Invesco Representations and Warranties. Invesco represents and warrants to
the Company and Evofem that:

a. Requisite Power and Authority. Invesco has all necessary power and authority
under all applicable provisions of law to execute and deliver this Agreement and
to carry out its provisions. All action on Invesco’s part required for the
lawful execution and delivery of this Agreement has been or will be taken prior
to the Closing.

b. Account of Funds. The Securities are being acquired for investment for the
Funds’ accounts, and not with a view to, or for resale in connection with, any
distribution thereof in the United States, and Invesco has no present intention
of selling or distributing any Securities in the United States. Invesco
understands that the Securities have not been registered under the Securities
Act by reason of a specific exemption from the registration provisions of the
Securities Act which depends upon, among other things, the bona fide nature of
the investment as expressed herein. For the avoidance of doubt, this
Section 3(b) is not intended to restrict the Funds’ ability to transfer the
Securities outside the United States pursuant to Regulation S promulgated under
the Securities Act. It is the parties’ understanding that the provisions of the
Securities Act will not ordinarily restrict Invesco’s ability to transfer the
Securities outside the United States pursuant to Regulation S promulgated under
the Securities Act.

c. Access to Data. Invesco has had an opportunity to discuss the Company’s and
Evofem’s business, management and financial affairs with the their respective
management teams and to obtain any additional information which Invesco has
deemed necessary or appropriate for deciding whether or not to purchase the
Securities. Invesco acknowledges that no representations or warranties, oral or
written, have been made by the Company, Evofem or any agent thereof with respect
to the matters set forth herein except as set forth in this Agreement, the
Merger Agreement and the Warrant.

d. No Fairness Determination. Invesco is aware that no federal, state or other
agency has made any finding or determination as to the fairness of the
investment, nor made any recommendation or endorsement of the Securities.

 

4



--------------------------------------------------------------------------------

e. Knowledge And Experience. Invesco has such knowledge and experience in
financial and business matters, including investments in other start-up
companies, that such entity or individual is capable of evaluating the merits
and risks of the investment in the Securities and it is able to bear the
economic risk of such investment. Invesco is an “accredited” investor as that
term is defined under Regulation D promulgated under the Securities Act, and as
set forth on Schedule I attached hereto. Further, Invesco has such knowledge and
experience in financial and business matters such that it is capable of
utilizing the information made available in connection with the offering of the
Securities, of evaluating the merits and risks of an investment in the
Securities and of making an informed investment decision with respect to the
Securities. Neither Invesco, nor any person or entity with whom Invesco will
share beneficial ownership of the Securities, is subject to any of the “Bad
Actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under the
Securities Act.

f. General Solicitation. Invesco is not, to Invesco’s knowledge, purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.

g. Residence. Invesco’s principal place of business or residence is and its
investment decisions are made in the jurisdiction identified in the address or
other jurisdiction set forth on the signature page.

4. Evofem Representations and Warranties. Evofem hereby represents and warrants
to Invesco as of the Effective Date and as of the Closing as follows, subject to
the exceptions as set forth in the schedules set forth below:

a. Organization, Good Standing and Qualification. Evofem is a corporation duly
organized and validly existing under the laws of the State of Delaware. Evofem
has all requisite corporate power and authority to own and operate its
properties and assets, to execute and deliver this Agreement, to carry on its
business as presently conducted and, upon the requisite approval of Evofem’s
stockholders of the Merger and the transactions contemplated herein, to carry
out the provisions of this Agreement. Evofem is duly qualified and is authorized
to do business and is in good standing as a foreign corporation in all
jurisdictions in which the nature of its activities and of its properties (both
owned and leased) makes such qualification necessary, except for those
jurisdictions in which failure to do so would not have a material adverse effect
on Evofem or its business.

b. Authorization; Binding Obligations. All corporate action on the part of
Evofem, its officers, directors and stockholders necessary for the authorization
of this Agreement, the performance of all obligations of Evofem hereunder, and
the sale, issuance and delivery of the Warrant and Warrant Shares pursuant
hereto has been taken or will be taken as of immediately prior to the Effective
Time.

c. No Conflict. Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, will (i) violate or result
in a breach of or constitute a default under any contract or agreement to which
Evofem is a party or by which it is bound, (ii) conflict with or result in a
breach of or constitute a default under any provision of the certificate of
incorporation or bylaws (or other charter documents) of Evofem, or (iii) violate
or result in a breach of or constitute a default under any judgment, order,
decree, rule or regulation of any court or governmental agency to which Evofem
is subject.

d. Capitalization. As of the Effective Date, the authorized capital stock of
Evofem consists of (i) 157,836,540 shares of Evofem Common Stock, par value
$0.001 per share, of which

 

5



--------------------------------------------------------------------------------

76,359,923 are issued and outstanding, (ii) 12,768,492 shares of Evofem Series A
Preferred Stock, par value $0.001 per share of which 12,618,279 have been issued
and are outstanding, (iii) 31,034,696 shares of Evofem Series B Preferred Stock,
par value $0.001 per share, of which 13,801,318 shares are issued and
outstanding, (iv) 5,037,784 shares of Company Series C Preferred Stock of which
5,037,784 shares are issued and outstanding, (v) 8,660,572 shares of Evofem C-1
Preferred Stock, par value $0.001 per share, of which 8,558,686 shares are
issued and outstanding, (vi) 80 shares of Evofem Series D Preferred Stock, par
value $0.001 per share, of which 75 are issued and outstanding. No shares of
capital stock are held in Evofem’s treasury. All outstanding shares of capital
stock of Evofem are duly authorized, validly issued, fully paid and
non-assessable and were issued in compliance with all applicable federal and
state securities laws. Immediately prior to the Effective Time of the Merger
(assuming the Effective Time occurs on December 31, 2017 and after giving effect
to the conversion of the Company Preferred Stock (other than the Company Series
D Preferred Stock) and the exercise of the Warrant as contemplated by the Merger
Agreement), Evofem’s capitalization shall be as set forth on Exhibit E hereto.

e. Absence of Litigation. As of the Effective Date, neither Evofem nor any of
its directors is engaged in any litigation, administrative, mediation or
arbitration proceedings or other proceedings or hearings before any statutory or
governmental body, department, board or agency and is not the subject of any
investigation, inquiry or enforcement proceedings by any governmental,
administrative or regulatory body. As of the Effective Date, no such
proceedings, investigation or inquiry are pending or, to Evofem’s knowledge,
threatened against Evofem, and, to Evofem’s knowledge, there are no
circumstances likely to give rise to any such proceedings.

f. Intellectual Property. Evofem has, or has rights to use, all patents, patent
applications, trademarks, trademark applications, service marks, trade names,
trade secrets, inventions, copyrights, licenses and other intellectual property
rights and similar rights as necessary or required for use in connection with
its business and which the failure to so have could have a material adverse
effect (collectively, the “Evofem Intellectual Property Rights”). Evofem has not
received a notice (written or otherwise) that any of, the Evofem Intellectual
Property Rights has expired, terminated or been abandoned, or is expected to
expire or terminate or be abandoned, within two (2) years from the date of this
Agreement. To Evofem’s knowledge, all such Evofem Intellectual Property Rights
are enforceable and there is no existing infringement by another Person of any
of the Intellectual Property Rights.

g. Valid Issuance. The Warrant and the Warrant Shares issued hereunder will be
duly and validly issued, fully paid and non-assessable and will be free of
restrictions on transfer other than restrictions on transfer under this
Agreement and under applicable state and federal securities laws.

5. Restrictions on Transfer.

a. Each instrument evidencing the Shares, the Warrant and the Warrant Shares
which may be purchased or acquired hereunder and any other securities issued
upon any stock split, stock dividend, recapitalization, merger, consolidation or
similar event (unless no longer required in the opinion of the counsel for the
Company or Evofem, as applicable) shall be imprinted with a legend substantially
in the following form:

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE U.S. SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND,
ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A

 

6



--------------------------------------------------------------------------------

TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. THIS SECURITY MAY BE
SUBJECT TO ADDITIONAL RESTRICTIONS PURSUANT TO EXEMPTIONS IN THE VARIOUS
JURISDICTIONS WHERE THEY ARE BEING SOLD.

b. Any book-entry evidence of the Shares or Merger Shares shall not contain any
legend (including the legend set forth in Section 5(a) above), (i) while a
registration statement covering the resale of such Securities is effective under
the Securities Act, (ii) following any sale of such Securities pursuant to Rule
144, (iii) if such Securities are eligible for sale under Rule 144, without the
requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such Securities and without volume or
manner-of-sale restrictions, or (iv) if such legend is not required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission). The
Company shall cause its counsel to issue a legal opinion to the Transfer Agent
promptly after the effective date of any registration statement if required by
the Transfer Agent to effect the removal of the legend hereunder.

c. The Company will enter into the Registration Rights Agreement, attached as
Exhibit G to the Merger Agreement (the “Registration Rights Agreement”), with
Invesco (as agent for and on behalf of the Funds) and the other parties thereto,
concurrently with the consummation of the Merger.

6. Conditions to Closing.

a. The obligation of Invesco to consummate the transactions contemplated herein
at the Closing is subject to the satisfaction on or before the date of the
Closing of the following conditions, all or any of which may be waived in
writing by Invesco as to its obligation to consummate the transaction so
contemplated:

i. Performance. The Company and Evofem shall have performed all obligations,
covenants and agreements herein required to be performed by the Company and
Evofem on or prior to the Closing.

ii. Proceedings. All corporate and other proceedings taken or to be taken in
connection with the transactions contemplated hereby to be consummated at or
prior to the Closing and all instruments and documents incidental thereto or
required to be delivered prior to or at the Closing will be reasonably
satisfactory in form and substance to Invesco.

iii. Authorization of Issuance. The Company’s board of directors shall have
authorized the issuance and sale by it to Invesco pursuant to this Agreement of
the Shares and Evofem’s board of directors shall have authorized the issuance of
the Warrant and Warrant Shares by it to Invesco pursuant to this Agreement.

iv. Consents and Approvals. The Company and Evofem shall have obtained any and
all consents (including (A) all governmental or regulatory consents, approvals
or authorizations and (B) all shareholder approvals, in each case as required in
connection with the valid execution and delivery of this Agreement, including
under NASDAQ rules and regulations), permits and waivers necessary or
appropriate for consummation of the transactions contemplated by this Agreement.

v. No Amendments to Merger Agreement. There shall have been no amendment to or
waiver of any provision of the Merger Agreement without the consent of Invesco
that

 

7



--------------------------------------------------------------------------------

(A) decreases the amount or changes the form of the Merger Consideration or any
other consideration otherwise payable with respect to the Company Options and/or
Company Warrants beneficially owned by Invesco, (B) imposes any material
restrictions on or additional conditions on the payment of the Merger
Consideration or any other consideration otherwise payable with respect to the
Company Options and/or Company Warrants beneficially owned by Invesco,
(C) imposes any material restrictions or obligations on Invesco, or
(D) otherwise amends the Merger Agreement in any material respect (in the case
of this clause (D), with Invesco’s consent not to be unreasonably withheld).

vi. Certificates of the CEOs. With respect to Invesco’s exercise of the Warrant,
(A) the Company shall have delivered to Invesco a written certificate executed
by the Chief Executive Officer of the Company certifying that each of the
conditions to the consummation of the Merger set forth in Sections 6.1 and 6.3
of the Merger Agreement, other than those conditions that by their nature or the
terms of the Merger Agreement are to be satisfied at the consummation thereof,
has been satisfied (the “Company CEO Certificate”), and (B) Evofem shall have
delivered to Invesco a written certificate executed by the Chief Executive
Officer of the Company certifying that each of the conditions to the
consummation of the Merger set forth in Sections 6.1 and 6.2 of the Merger
Agreement, other than those conditions that by their nature or the terms of the
Merger Agreement are to be satisfied at the consummation thereof, has been
satisfied (the “Evofem CEO Certificate”). With respect to Invesco’s obligation
to pay the Purchase Price, the Merger shall have been consummated such that the
Effective Time shall have occurred.

vii. Representations and Warranties. The representations and warranties of the
Company and Evofem contained in this Agreement that are not qualified by
materiality or similar qualification shall be true and correct in all material
respects on and as of the Closing, except to the extent expressly made as of an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date, and the
representations and warranties of the Company and Evofem contained in this
Agreement that are qualified by materiality or similar qualification shall be
true and correct in all respects on and as of the Closing, except to the extent
expressly made as of an earlier date, in which case such representations and
warranties shall be true and correct in all respects as of such earlier date.

viii. Compliance with Laws. The Company and Evofem shall have complied with all
applicable laws and regulations, including (but not limited to) the Financial
Conduct Authority’s regulatory rules and regulations on collective investment
schemes (COLL Regulations).

ix. Registration Rights Agreement. The Registration Rights Agreement shall have
been duly executed by the Company and delivered to Invesco.

b. The obligations of the Company and Evofem to consummate the transactions
contemplated herein at the Closing are subject to the satisfaction on or before
the date of the Closing of the following conditions, all or any of which may be
waived in writing by the Company and Evofem as to their respective obligations
to consummate the transaction so contemplated:

i. Performance. Invesco shall have performed all obligations, covenants and
agreements herein required to be performed by Invesco on or prior to the
Closing.

ii. Instruments and Documents. All instruments and documents required to carry
out this Agreement or incidental thereto shall be reasonably satisfactory to the
Company, Evofem and their respective counsels.

 

8



--------------------------------------------------------------------------------

iii. Representations and Warranties. The representations and warranties of
Invesco contained in this Agreement that are not qualified by materiality or
similar qualification shall be true and correct in all material respects on and
as of the Closing, except to the extent expressly made as of an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date, and the representations and
warranties of Invesco contained in this Agreement that are qualified by
materiality or similar qualification shall be true and correct in all respects
on and as of the Closing, except to the extent expressly made as of an earlier
date, in which case such representations and warranties shall be true and
correct in all respects as of such earlier date.

iv. Merger. With respect to Evofem’s obligations to issue the Warrant and the
Warrant Shares, each of the conditions to the consummation of the Merger set
forth in Sections 6.1 and 6.3 of the Merger Agreement, other than those
conditions that by their nature or the terms of the Merger Agreement are to be
satisfied at the consummation thereof, shall have been satisfied and the Merger
to be consummated immediately after the issuance and exercise of the Warrant.
With respect to the Company’s obligations to issue the Shares, the Merger shall
have been consummated such that the Effective Time will have occurred.

7. Reliance. Invesco is aware that the Company and Evofem are relying on the
accuracy of the representations and warranties set forth in Section 3 hereof to
establish compliance with Federal and State securities laws. If any such
warranties or representations are not true and accurate in any respect as of the
Closing, Invesco shall so notify the Company and Evofem in writing immediately
and such inaccuracy shall be cause for rescission by the Company at its sole
election or by Evofem at its sole election.

8. Acknowledgement. Notwithstanding anything that may be expressed or implied in
this Agreement or any document or instrument delivered in connection herewith,
with respect to Invesco’s obligations hereunder, each of Evofem and the Company,
by its acceptance of the benefits hereof, covenants, agrees and acknowledges
that no person other than Invesco has any liability, obligation or commitment of
any nature, known or unknown, whether due or to become due, absolute, contingent
or otherwise, hereunder, whether based on contract, tort, strict liability or
otherwise, and whether by or through attempted piercing of the corporate,
limited liability or partnership veil or similar action, by the enforcement of
any assessment or by any legal or equitable proceeding, by virtue of any
statute, regulation or applicable law, by or through a claim by or on behalf of
Invesco or Evofem against Invesco or any Invesco Affiliate, or otherwise. For
purposes of this Agreement, the term “Invesco Affiliate” means any former,
current or future general or limited partner, investment manager or investment
advisor, stockholder, holder of any equity, partnership or limited liability
company interest, officer, member, manager, director, employee, agent,
controlling person, assignee or Affiliate of Invesco of any of the foregoing (it
being understood that the term Invesco Affiliate shall not include Invesco or
Evofem). For the avoidance of doubt, neither Invesco nor any Invesco Affiliate
is a party to, or has any obligations under, the Merger Agreement.

9. Miscellaneous.

a. Survival. The representations, warranties, covenants and agreements made
herein shall survive the closing of the transactions contemplated hereby for a
period of one year.

b. Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.
Nothing set forth in this Agreement shall be construed to confer upon or give to
any person (including any direct or indirect creditors) any rights or remedies
under or by reason of this Agreement or to confer upon or give to any person any
rights or remedies

 

9



--------------------------------------------------------------------------------

against any person other than the undersigned under or by reason of this
Agreement. The exercise of any right to enforce this Agreement does not in
itself give rise to any other rights or remedies, monetary or otherwise. Neither
the rights nor the obligations of Invesco, the Company or Evofem under this
Agreement may be assigned or delegated, in whole or in part, directly or
indirectly, by operation of law or otherwise, without the prior written consent
of the Invesco, the Company and Evofem; provided, however, that the obligations
of Invesco under this Agreement may be assigned by Invesco to one or more of its
Affiliates (including to one or more investment funds that are Affiliates of
Invesco or managed by Invesco) that agree to assume Invesco’s obligations
hereunder, provided that Invesco shall remain obligated to perform its
obligations hereunder to the extent not performed by such Affiliate(s).

c. Entire Agreement. This Agreement and the Exhibits and Schedules attached
hereto (and, as between the Company and Evofem, the Merger Agreement) constitute
the entire agreement and understanding between the parties with respect to the
subject matters herein, and supersede and replace any prior agreements and
understandings, whether oral or written between and among them with respect to
such matters. The provisions of this Agreement may be waived, altered, amended
or repealed, in whole or in part, only upon the written consent of the Company
and Invesco.

d. Title and Subtitles. The titles of the Sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

e. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.

f. Applicable Law. This Agreement shall be governed by and construed in
accordance with laws of the State of Delaware, regardless of the laws that might
otherwise govern under applicable principles or conflicts of laws thereof.

g. Venue. Any action, arbitration, or proceeding arising directly or indirectly
from this Agreement or any other instrument or security referenced herein shall
be litigated or arbitrated, as appropriate, in the Court of Chancery of the
State of Delaware or, if jurisdiction over the matter is vested exclusively in
the federal courts, the United States District Court for the District of
Delaware.

h. Authority; Signatories. The individual executing and delivering this
Agreement on behalf of Invesco has been duly authorized and is duly qualified to
execute and deliver this Agreement in connection with the Securities and the
signature of such individual is binding upon Invesco. Each of the parties
acknowledges and agrees that (a) Invesco is acting at all times as agent for and
on behalf of the Funds; (b) Invesco shall have no liability to acquire the
Shares allocated to the Funds under this Agreement; and (c) Invesco shall have
no liability as principal in respect of the Funds’ obligations under this
Agreement, including, but not limited to, the obligation to purchase the Shares
from the Company.

i. Notices. All notices and other communications provided for or permitted
hereunder shall be in writing and shall be deemed properly delivered, given and
received: (a) if delivered by hand, when delivered; (b) if sent on a Business
Day by email before 11:59 p.m. (recipient’s time), when transmitted; (c) if sent
by email on a day other than a Business Day, or if sent by email after 11:59
p.m. (recipient’s time), on the Business Day following the date when
transmitted; (d) if sent by registered, certified or first class mail, the third
Business Day after being sent; and (e) if sent by overnight delivery via a
national courier service, one Business Day after being sent, in each case to the
address set forth on the signature page hereof for Invesco and with respect to
the Company and Evofem at their respective principal places of business (or to
such other address as such party shall have specified in a written notice given
to the other parties hereto).

 

10



--------------------------------------------------------------------------------

(Signature Page to October 17, 2017, Securities Purchase Agreement)

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first set forth above.

 

INVESCO

Invesco Asset Management Limited, as agent for and on behalf of the Invesco
Perpetual High Income Fund, a sub fund of the Invesco Perpetual UK Investment
Series Investment Company with Variable Capital (ICVC) (Company No. IC000231),
and the Invesco Perpetual Income Fund, a sub fund of the Invesco Perpetual UK 2
Investment Series Investment Company with Variable Capital (ICVC) (Company No.
IC000221)

By: /s/ Colin Fitzgerald                            

      (Signature)

Colin Fitzgerald - Director

(Print Name and Title)

Invesco, Perpetual Park Drive

Henley, RG9 1HH

(Address)



--------------------------------------------------------------------------------

(Signature Page to October 17, 2017, Securities Purchase Agreement)

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first set forth above.

 

THE COMPANY Neothetics, Inc.

By: /s/ Susan A. Knudson                    

Name: Susan A. Knudson

Title: Chief Financial Officer

Address:

Neothetics, Inc.

9171 Towne Centre Drive, Suite 250

San Diego, CA 92122

Attn: Susan A. Knudson



--------------------------------------------------------------------------------

(Signature Page to October 17, 2017, Securities Purchase Agreement)

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first set forth above.

 

EVOFEM Evofem Biosciences, Inc.

By: /s/ Saundra Pelletier                    

Name: Saundra Pelletier

Title: Chief Executive Officer

Address:

Evofem Biosciences, Inc.

12400 High Bluff Drive

Suite 600

San Diego, CA 92130



--------------------------------------------------------------------------------

SCHEDULE I

Invesco is an “accredited investor” as that term is defined in Regulation D
promulgated by the Securities and Exchange Commission. The term “Accredited
Investor” under Regulation D refers to:

 

  •  

A person or entity who is a director or executive officer of the Company;

 

  •  

Any bank as defined in Section 3(a)(2) of the Securities Act, or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act whether acting in its individual or fiduciary capacity; any
broker or dealer registered pursuant to Section 15 of the Exchange Act; any
insurance company as defined in Section 2(a)(13) of the Securities Act; any
investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that Securities
Act; Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958; any plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions for the benefit of its employees, if such plan has total assets in
excess of $5,000,000; any employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974, if the investment decision is
made by a plan fiduciary, as defined in Section 3(21) of such Act, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with investment decision made solely
by persons that are accredited investors;

 

  •  

Any private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;

 

  •  

Any organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000;

 

  •  

Any natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his purchase exceeds $1,000,000 (exclusive of
his or her principal residence);

 

  •  

Any natural person who had an individual income in excess of $200,000 during
each of the two most recent years or joint income with that person’s spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;

 

  •  

Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a person who has such knowledge and experience in financial and business
matters that he is capable of evaluating the merits and risks of the prospective
investment; or

 

  •  

Any entity in which all of the equity owners are accredited investors.

As used in this Schedule I, the term “net worth” means the excess of total
assets over total liabilities excluding any primary residence. As used in this
Schedule I, “income” means actual economic income,



--------------------------------------------------------------------------------

which may differ from adjusted gross income for income tax purposes.
Accordingly, the undersigned should consider whether it should add any or all of
the following items to its adjusted gross income for income tax purposes in
order to reflect more accurately its actual economic income: any amounts
attributable to tax-exempt income received, losses claimed as a limited partner
in any limited partnership, deductions claimed for depletion, contributions to
an IRA or Keogh retirement plan, and alimony payments.



--------------------------------------------------------------------------------

Exhibit A

FORM OF WARRANT

THIS WARRANT AND THE SECURITIES UNDERLYING THIS WARRANT HAVE NOT BEEN REGISTERED
WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF
ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. THIS SECURITY MAY BE SUBJECT TO ADDITIONAL RESTRICTIONS
PURSUANT TO EXEMPTIONS IN THE VARIOUS JURISDICTIONS WHERE THEY ARE BEING SOLD.

EVOFEM BIOSCIENCES, INC.

WARRANT TO PURCHASE COMMON STOCK

 

No.             

       , 20    

THIS CERTIFIES THAT, for value received,              (the “Holder”), is
entitled to subscribe for and purchase from Evofem Biosciences, Inc., a Delaware
corporation, with its principal office at 12400 High Bluff Drive, Suite 600, San
Diego, California 92130 (“Evofem”), the Exercise Shares at the Exercise Price
(each subject to adjustment as provided herein) in accordance with provisions
set forth herein.

This Warrant is being issued to Holder in accordance with the terms of that
certain Securities Purchase Agreement, dated October 17, 2017, by and among
Neothetics, Inc., a Delaware corporation (“Neothetics”), Evofem and Holder (the
“Securities Purchase Agreement”)

1. DEFINITIONS. As used herein, the following terms shall have the following
respective meanings. Terms not otherwise defined shall the meanings set forth in
the Securities Purchase Agreement.

(a) “Exercise Price” shall mean $0.001 per Exercise Share subject to adjustment
pursuant to Section 5 below.

(b) “Exercise Shares” shall mean [158,999,371]1 shares of common stock of
Evofem, par value $0.001 per share, issuable upon exercise of this Warrant
(subject to adjustment as set forth in Section 1.12(b) of the Agreement and Plan
of Merger, dated as of the date hereof, among Evofem, Neothetics and the other
parties thereto (the “Merger Agreement”)).

2. EXERCISE OF WARRANT. Holder will be deemed to have exercised this Warrant on
a cashless basis as set forth below in this Section 2, and the rights
represented by this Warrant will be fully exercised, in each case contingent
upon and immediately following the conversion of shares of

 

1 

Reflects total aggregate Exercise Shares to be issued pursuant to the Securities
Purchase Agreement to all Funds.



--------------------------------------------------------------------------------

preferred stock of Evofem in connection with the Merger and immediately prior to
the Effective Time (as defined in the Merger Agreement).

This Warrant will be deemed exercised on a net basis such that, without payment
of any cash consideration, this Warrant will be surrendered in exchange for the
number of Exercise Shares as is computed using the following formula:

X = Y-(A/(B/C))

Where:

 

  •  

X equals the number of Exercise Shares to be issued to the Holder;

 

  •  

Y equals the total number of Exercise Shares;

 

  •  

A equals the Aggregate Exercise Price (as adjusted to the date of such
calculation);

 

  •  

B equals the value of the aggregate amount to be distributed to holders of
shares of common stock of Evofem in the Merger (as such term is defined in the
Merger Agreement) which, solely for the purposes of this Warrant, shall be
deemed to be $86,108,822 (subject to adjustment as provided in Section 1.12(b)
of the Merger Agreement);

 

  •  

C equals 275,375,361 shares of common stock of Evofem (subject to adjustment as
provided in Section 1.12(b) of the Merger Agreement).

3. COVENANTS OF EVOFEM. Evofem covenants and agrees that all Exercise Shares
that may be issued upon the exercise of the rights represented by this Warrant
will, upon issuance, be validly issued and outstanding, fully paid and
nonassessable, and free from all taxes, liens and charges with respect to the
issuance thereof. Evofem further covenants and agrees that Evofem will at all
times following the date hereof and prior to the Effective Time, have authorized
and reserved, free from preemptive rights, a sufficient number of shares of the
series of equity securities comprising the Exercise Shares to provide for the
exercise of the rights represented by this Warrant. If at any time following the
date hereof and prior to the Effective Time the number of authorized but
unissued shares of such series of Evofem’s equity securities shall not be
sufficient to permit exercise of this Warrant, Evofem will take such corporate
action as may, in the opinion of its counsel, be necessary to increase its
authorized but unissued shares of such series of Evofem’s equity securities to
such number of shares as shall be sufficient for such purposes.

4. REPRESENTATIONS OF HOLDER.

4.1 Acquisition of Warrant for Personal Account. The Holder represents and
warrants that it is acquiring the Warrant and the Exercise Shares solely for its
account for investment and not with a view to or for sale or distribution of
said Warrant or Exercise Shares or any part thereof. The Holder also represents
that the entire legal and beneficial interests of the Warrant and Exercise
Shares the Holder is acquiring is being acquired for, and will be held for, its
account only.

4.2 Securities Are Not Registered.

 

2



--------------------------------------------------------------------------------

(a) The Holder understands that the Warrant and the Exercise Shares have not
been registered under the Securities Act on the basis that no distribution or
public offering of the stock of Evofem is to be effected. Each instrument
evidencing the Exercise Shares which Holder may hereunder and any other
securities issued upon any stock split, stock dividend, recapitalization,
merger, consolidation or similar event (unless no longer required in the opinion
of the counsel for or Evofem) shall be imprinted with a legend substantially in
the following form:

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE U.S. SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND,
ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. THIS
SECURITY MAY BE SUBJECT TO ADDITIONAL RESTRICTIONS PURSUANT TO EXEMPTIONS IN THE
VARIOUS JURISDICTIONS WHERE THEY ARE BEING SOLD.

(b) Any book-entry evidence of the Exercise Shares shall not contain any legend
(including the legend set forth in Section 4.2(a) above), (i) while a
registration statement covering the resale of such security is effective under
the Securities Act, (ii) following any sale of such Exercise Shares pursuant to
Rule 144, (iii) if such Exercise Shares are eligible for sale under Rule 144,
without the requirement for Evofem to be in compliance with the current public
information required under Rule 144 as to such Exercise Shares and without
volume or manner-of-sale restrictions, or (iv) if such legend is not required
under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission).

4.3 Accredited Investor Status. The Holder is an “accredited investor” as
defined in Regulation D promulgated under the Securities Act.

5. ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF EXERCISE SHARES. In the event of
changes in the series of equity securities of Evofem comprising the Exercise
Shares by reason of stock dividends, splits, recapitalizations,
reclassifications, combinations or exchanges of shares, separations,
reorganizations, liquidations, or the like, the number and class of Exercise
Shares available under the Warrant in the aggregate and the Exercise Price shall
be correspondingly adjusted to give the Holder of the Warrant, on exercise for
the same Aggregate Exercise Price, the total number, class, and kind of shares
as the Holder would have owned had the Warrant been exercised prior to the event
and had the Holder continued to hold such shares until after the event requiring
adjustment. For purposes of this Section 5, the “Aggregate Exercise Price” shall
mean the aggregate Exercise Price payable in connection with the exercise in
full of this Warrant. The form of this Warrant need not be changed because of
any adjustment in the number of Exercise Shares subject to this Warrant. When
any such adjustment is required to be made, Evofem shall promptly notify the
Holder of such event and of the number of shares of Evofem’s common stock or
other securities or property thereafter purchasable upon exercise of this
Warrant and any resulting changes to the Exercise Price.

6. FRACTIONAL SHARES. No fractional shares shall be issued upon the exercise of
this Warrant as a consequence of any adjustment pursuant hereto. All Exercise
Shares (including fractions) to be issued upon exercise of this Warrant shall be
aggregated for purposes of determining whether the exercise would result in the
issuance of any fractional share. If, after aggregation, the exercise would

 

3



--------------------------------------------------------------------------------

result in the issuance of a fractional share, Evofem shall, in lieu of issuance
of any fractional share, pay the Holder otherwise entitled to such fraction a
sum in cash equal to the product resulting from multiplying the then current
fair market value of one Exercise Share by such fraction.

7. NO STOCKHOLDER RIGHTS. This Warrant in and of itself shall not entitle the
Holder to any voting rights or other rights as a stockholder of Evofem.

8. TRANSFER OF WARRANT. Subject to applicable laws, the restriction on transfer
set forth on the first page of this Warrant, this Warrant and all rights
hereunder are transferable by the Holder but solely to an affiliate or fund
managed by Holder in person or by duly authorized attorney, upon delivery of the
form of assignment attached hereto to any transferee designated by Holder. The
transferee shall sign an investment letter in form and substance satisfactory to
Evofem.

9. AMENDMENT. Any term of this Warrant may be amended or waived with the written
consent of Evofem and Holder.

10. NOTICES, ETC. All notices and other communications provided for or permitted
hereunder shall be in writing and shall be deemed properly delivered, given and
received: (a) if delivered by hand, when delivered; (b) if sent on a Business
Day by email before 11:59 p.m. (recipient’s time), when transmitted; (c) if sent
by email on a day other than a Business Day, or if sent by email after 11:59
p.m. (recipient’s time), on the Business Day following the date when
transmitted; (d) if sent by registered, certified or first class mail, the third
Business Day after being sent; and (e) if sent by overnight delivery via a
national courier service, one Business Day after being sent, in each case to the
address set forth on the signature page hereof for Invesco and with respect to
the Company and Evofem at their respective principal places of business (or to
such other address as such party shall have specified in a written notice given
to the other parties hereto).

11. ACCEPTANCE. Receipt of this Warrant or the Exercise Shares by the Holder
shall constitute acceptance of and agreement to all of the terms and conditions
contained herein.

12. GOVERNING LAW. This Warrant and all rights, obligations and liabilities
hereunder shall be governed by and construed under the laws of the State of
Delaware, made and to be performed entirely within the State of Delaware without
giving effect to conflicts of law principles.

13. TERMINATION. This Warrant, and all rights, obligations and liabilities
hereunder shall be automatically terminated upon the earlier of (i) the
termination of the Merger Agreement in accordance with its terms, (ii) the
termination of the Securities Purchase Agreement in accordance with its terms,
and (iii) the Effective Time.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Evofem has caused this Warrant to be executed by its duly
authorized officer as of             , 2017.

 

EVOFEM BIOSCIENCES, INC.

By:

 

 

Name:

 

Saundra Pelletier

Title:

 

Chief Executive Officer



--------------------------------------------------------------------------------

ASSIGNMENT FORM

(To assign the foregoing Warrant, execute this form and supply required
information. Do not use this form to purchase shares.)

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to:

Name:                                                      

(Please Print)

Address:                                                  

(Please Print)

Dated:                                 , 20            

Holder’s

Signature:                                                          

Holder’s

Address:                                                             

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.



--------------------------------------------------------------------------------

Exhibit B

Form of Letter of Direction

Dated:             , 2017

Invesco Asset Management Limited

 

 

 

 

 

Ladies and Gentlemen:

Reference is hereby made to (1) that certain Securities Purchase Agreement
(the “Securities Purchase Agreement”), dated as of October 17, 2017, by and
among Neothetics, Inc., a Delaware corporation (the “Company”), Evofem
Biosciences, Inc., a Delaware corporation (“Evofem”), and Invesco Asset
Management Limited, acting as agent for and on behalf of certain of its
discretionary managed clients (“Invesco”), and (2) that certain Agreement and
Plan of Merger and Reorganization (the “Merger Agreement”), by and among the
Company, Evofem, and Nobelli Merger Sub, Inc., a Delaware corporation. Terms not
otherwise defined, will have the meanings set forth in the Securities Purchase
Agreement.

Pursuant to the terms of the Securities Purchase Agreement, Invesco will
purchase or cause to be purchased the Shares immediately following the Effective
Time (as defined in the Merger Agreement) in exchange for the payment of
immediately available funds in the amount of $20,000,000 (the “Purchase Price”)
to the Company.

The Company hereby irrevocably authorizes and directs Invesco to disburse or
cause to be disbursed the Purchase Price directly to the Company pursuant to the
following wire transfer instructions:

[COMPANY WIRE INSTRUCTIONS]

This Letter of Direction shall be governed by and construed in accordance with
laws of the State of Delaware, regardless of the laws that might otherwise
govern under applicable principles or conflicts of law thereof.

[Signature Page Follows]



--------------------------------------------------------------------------------

Very truly yours,

NEOTHETICS, INC.

By:                                                                           

Name: Susan A. Knudson

Title: Chief Financial Officer